Metcalf, J.
We find no legal cause for removing this administrator. The complaint against him is, that he refuses to inventory, or to take the necessary legal steps to recover, certain real estate which once belonged to his intestate, and which was set off upon an execution that issued on a judgment recovered against him, several years before his decease. That judgment and execution the appellees allege to have been founded on fraud and covin; the intestate being non compos mentis and insane, when the judgment was rendered and when the execution was issued. Supposing these allegations to be true, yet we know of no law which requires the administrator to interpose. It is his duty to return an inventory of the intestate’s real estate, and of all his goods, &c., which are by law to be administered; and he may take into his possession, and may sell, on license, real estate which the intestate may have conveyed with intent to defraud his creditors, if the personal assets are insufficient to pay his debts. But this is for the benefit of creditors only. Heirs cannot reclaim property fraudulently conveyed by their ancestor. In the present case, however, it is not alleged that the intestate made a fraudulent conveyance, nor that the land which was extended on the execution complained of, is needed for the payment of his debts. The fraud, which is charged, is fraud in the party who obtained judgment, as is averred, against the intestate while he was insane. But if this were so, and if that judgment could, for that reason, be treated as void, yet the administrator would have no interest in the land with which the judgment was satisfied, nor any right of entry, or *327right to bring a real action to recover possession of it. The heirs alone would have a right to the land and to the remedies for obtaining it.
If there be any remedy in the case set forth by these appellees, (of which we give no opinion,) it would seem to be a writ of entry by the heirs, or a writ of error brought by them or by the administrator. If they can maintain a writ of error, in their own names, and reverse the judgment against the intestate, they want no assistance against the administrator ; and if a writ of error, for their benefit, can be sued only in the name of the administrator, they may sue it in his name, on tendering him indemnity, and therefore do not need his removal.

Decree reversed.